Citation Nr: 1022523	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  06-23 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.    

2.  Entitlement to service connection for neuropathy, to 
include as secondary to a low back disorder.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

The Veteran initially requested a hearing in conjunction with 
his appeal.  However, in July 2006, the Veteran withdrew his 
hearing request and, therefore, a hearing is not necessary 
prior to adjudication of the appeal.  

The record reveals that the RO characterized the issue on 
appeal as entitlement to service connection for a herniated 
disc.  However, the Board has recharacterized the issue as 
entitlement to service connection for a low back disorder to 
better reflect the evidence of record and the Veteran's 
contentions.  See generally Clemons v. Shinseki, 23 Vet. App. 
1 (2009) (holding that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled).  

In June 2009 and January 2010, the Veteran's claims were 
remanded for additional development.  As a preliminary 
matter, the Board finds that the remand directives have been 
substantially completed and, therefore, a new remand is not 
required to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141 
(1999), D'Aries v. Peake, 22 Vet. App. 97 (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The most persuasive evidence of record indicates that a 
low back disorder is not causally related to active service 
or any incident therein.  

3.  The Veteran has not been shown to currently have 
neuropathy that is causally or etiologically related to his 
military service.

4.  Service connection is not in effect for a low back 
disorder and, therefore, the claim for service connection on 
a secondary basis is denied as a matter of law.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in active military 
service and may not be presumed to have been incurred.  38 
U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.3102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

2.  Neuropathy was not incurred in active service and is not 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R.  §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
March 2005 and July 2005, prior to the initial decision on 
the claim in November 2005.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran 
about the information and evidence that is necessary to 
substantiate his claims for service connection.  
Specifically, the March 2005 and July 2005 letters stated 
that the evidence must show that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.  

Furthermore, the RO notified the Veteran about the 
information and evidence that VA will seek to provide.  The 
March 2005 and July 2005 letters indicated that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claims, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records.  The Veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  The March 2005 and 
July 2005 letters notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the letter informed him 
that it was his responsibility to ensure that VA received all 
requested records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present case, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability 
rating and effective date in the March 2006 letter.  
Following the letter, the RO readjudicated the Veteran's 
claims for service connection in a February 2007 supplemental 
statement of the case (SSOC).  Thus, VA cured any defect in 
the notice before the case was transferred to the Board on 
appeal, and no prejudice to the appellant will result in 
proceeding with the issuance of a final decision.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).  

The record reveals that the Veteran was not provided 
notification with respect to the evidence necessary to 
substantiate a claim of secondary service connection.  
However, as will be discussed below, the Veteran is not 
service-connected for a low back disorder and, therefore, 
further notice with respect to the Veteran's claim for 
secondary service connection is not warranted as the claim is 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing burdens on VA with no benefit flowing 
to the Veteran are to be avoided); cf. Brady v. Brown, 4 Vet. 
App. 203, 207 (1993) (a remand is unnecessary even where 
there is error on the part of VA, where such error was not 
ultimately prejudicial to the Veteran's claim).  

Furthermore, the Board recognizes that the Veteran was sent a 
notification letter in January 2010 in accordance with the 
June 2009 and January 2010 remands.  The letter requested 
that the Veteran submit any information regarding injuries 
sustained during active service and to identify any medical 
treatment received since service. The Veteran did not respond 
to the notification letter and, therefore, further 
development is not required.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  All identified and available VA 
treatment records and private treatment records pertinent to 
the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with his 
claims.  The Board acknowledges that the Veteran's service 
treatment records are unfortunately unavailable.  The record 
documents efforts by the RO to obtain these records including 
multiple requests to the National Personnel Records Center 
(NPRC).  However, the NPRC has informed the RO that the 
Veteran's service treatment records were fire-related and are 
not available.  The Veteran was informed that his service 
records were unavailable in the March 2005 letter and was 
asked to submit any records that were in his possession.  See 
McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In response, the 
Veteran submitted several service personnel records.  Based 
on the foregoing, it is clear that further requests for 
service treatment records for the Veteran would be futile and 
no further development is necessary.  38 C.F.R. §3.159(c)(2).

The Veteran was afforded a VA examination in August 2009 with 
respect to his claim for service connection for a low back 
disorder.  In January 2010, the Board remanded the Veteran's 
claim to provide the August 2009 VA examiner an opportunity 
to review all of the records in the claims file and to 
provide another medical opinion.  In an addendum to the 
August 2009 VA examination report, the examiner noted review 
of all of the records in the claims file and continued to 
provide the same medical opinion as listed in the August 2009 
VA examination report.  Thus, the Board finds that the June 
2009 and January 2010 remand directives were substantially 
completed.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  In addition, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board acknowledges that the 
August 2009 VA examiner could not provide an opinion without 
speculation.  The opinion is nevertheless deemed probative as 
it is factually accurate, fully articulated, and provided 
sound reasoning for the conclusion.  See Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007), see also Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  The examiner pointed to the 
lack of medical treatment for many years following service, 
identified other possible causes for the Veteran's current 
disability, and cited to medical treatise evidence.  
Therefore, the Board finds that the examination and addendum 
to the report are adequate.  The Board also finds that an 
examination is not necessary with respect to the Veteran's 
claim of entitlement to service connection for neuropathy.  
Although the service treatment records are not available, 
there is no evidence of neuropathy until many years after 
separation from active service.  Furthermore, there is no 
medical evidence relating the Veteran's neuropathy to active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (noting that the Board has no obligation to obtain a 
medical opinion when there is no competent evidence that the 
appellant's disability or symptoms are associated with his 
service).  Also, with respect to the Veteran's claim for 
neuropathy on a secondary basis, as will be detailed below, 
the Veteran has not been granted service connection for a low 
back disorder and, consequently, the claim of entitlement to 
service connection for neuropathy as secondary to a low back 
disorder is denied due to lack of legal merit.  Accordingly, 
it is not necessary to obtain a medical examination or 
medical opinion in order to decide the claim.   38 C.F.R. § 
3.159(c)(4)(i).  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claims 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.

LAW AND ANALYSIS

I.	Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) competent evidence of the current 
existence of the disability for which service connection is 
being claimed; (2) competent evidence of a disease 
contracted, an injury suffered, or an event witnessed or 
experienced in active service; and (3) competent evidence of 
a nexus or connection between the disease, injury, or event 
in service and the current disability.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

II.	Low Back Disorder

The Veteran contends that his current low back disorder is 
related to active service.  Specifically, he stated that he 
was a paratrooper during active service and jumped 22 times 
from airplanes.  He stated that he believed his back disorder 
was related to these jumps.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a low back 
disorder.  

The evidence of record shows that the Veteran has a current 
disability.  Beginning in the 1980s, the evidence shows that 
the Veteran was diagnosed with degenerative joint disease and 
degenerative disc disease.  The private treatment records 
dated in 1986 show that the Veteran underwent a spinal 
fusion.  

As noted above, the Veteran's service treatment records are 
unavailable.  However, there is no evidence that the Veteran 
sought medical treatment for a low back disorder immediately 
following service or for many years thereafter.  Indeed, the 
first evidence of a low back disorder is in the 1980s, 
approximately 30 years after the Veteran's separation from 
service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).

However, the Board recognizes that the medical evidence is 
conflicting as to the etiology of the Veteran's low back 
disorder.  

In a January 2006 letter, the Veteran's private physician, 
Dr. L.J.E., explained that the moderate disc degeneration of 
the lumbar spine in 1982 was most likely due to an old 
injury.  

In a December 2005 letter, the Veteran's private physician, 
Dr. R.L.B., explained that the Veteran had severe 
degenerative lumbar disc disease and the MRI of the spine 
showed not only evidence of disc destruction, but also facet 
arthropathy and some spondylolisthesis.  Dr. R.L.B. stated 
that whether or not this was directly related to injuries 
suffered as a paratrooper, he could not say, but certainly it 
was not beyond the realm of possibility.  The mechanism for 
such an injury would be an extremely hard landing where the 
lower back is compressed resulting in injury to the vertebral 
bodies, as well as the discs, resulting in chronic 
degeneration.  

In a June 2005 letter, Dr. R.D.D. noted that the Veteran had 
multiple injuries during active service.  

The Veteran was afforded a VA examination in August 2009.  
The examiner opined that she could not resolve the issue 
without mere speculation due to the time from the stated 
strain of the lower back to the time of treatment and the 
fact that he worked 44 years with one job as a route salesman 
and then almost 20 years as a farmer before retirement.  
There were many reasons that he could have degenerative disc 
disease of the spine including route sales for all those 
years as well as farming and aging process itself.  It was 
also noted that in cases of more severe back pain, 
occupational exposures were much more significant including 
repetitive heavy lifting, pulling, or pushing and exposures 
to industrial and vehicular vibrations.  The examiner 
submitted an addendum to the August 2009 VA examination 
report and noted that she reviewed all of the medical records 
and statements and that the evidence did not change the 
previously stated opinion.  She stated that she could not 
resolve the issue without mere speculation due to the time 
from the stated strain of lower back to the time of treatment 
and the fact he worked 44 years with one job as a truck 
driver (route salesman) and then almost another 20 years as a 
farmer before retirement.  There were many reasons that he 
could have this degenerative disc disease of the lumbar spine 
including truck driving route sales for all those years as 
well as farming and the aging process itself; all cause 
different types of lumbar spine strain which can result in 
degenerative disc disease.  There were no records of an 
inservice injury and he did do training for four weeks in 
paratroops but again there was no mention of any back issues 
in service or within one year of service.  

In reviewing the evidence, the Board finds that the August 
2009 VA examiner's opinion is the most persuasive medical 
evidence with respect to the etiology of the Veteran's low 
back disorder.  As held by the Court, the credibility and 
weight to be attached to a medical opinion is within the 
province of the Board.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when VA gives 
an adequate statement of reasons and bases).  While the VA 
examiner could not provide an opinion without speculation, 
the examiner provided a complete rationale for the 
conclusion.  See Jones v. Shinseki, No. 07-3060, slip op. at 
8 (U. S. Vet. App. Mar. 25, 2010) (noting that, it must be 
clear on the record that the inability to opine on questions 
of diagnosis and etiology is not the first impression of an 
uninformed examiner, but rather an assessment arrived at 
after all due diligence in seeking relevant medical 
information that may have bearing on the requested opinion).  
Specifically, the examiner pointed out the lack of treatment 
for a back disorder for many years following separation from 
service.  The examiner also explained that the Veteran worked 
as a truck driver and farmer which could have caused the 
Veteran's disability as well as the aging process itself.  
Thus, the Board finds the August 2009 VA examination report 
with addendum constitutes negative evidence which weighs 
against the Veteran's claim.  In contrast, Dr. L.J.E 
explained that the Veteran's disability was the result of an 
old injury, but did not relate the Veteran's current 
disability or past injury to active service.  In addition, 
the opinion did not account for the absence of any treatment 
or documentation of a low back disorder for many years after 
separation from active service.  Dr. R.L.B stated that 
whether or not the Veteran's disability was directly related 
to injuries suffered as a paratrooper, he could not say, but 
certainly it was not beyond the realm of possibility.  Dr. 
R.L.B.'s opinion, with respect to his use of the phrase "not 
beyond the realm of possibility" leaves open the possibility 
that the service activities may not have played any role in 
the development of the Veteran's disability.  Therefore, such 
an opinion is speculative and does not provide an adequate 
basis to allow a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim), see also 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was 'possibly' suffering from schizophrenia deemed 
speculative). Finally, Dr. R.D.D.'s letter only noted that 
the Veteran had multiple injuries during service and did not 
provide an opinion as to whether the Veteran's current 
disability was related to active service.  Id.  Consequently, 
the Board finds that the private physicians' opinions do not 
provide a sufficient basis for a grant of service connection.  
In this case, the Board finds the August 2009 VA examiner's 
opinion as more persuasive as she had the benefit and review 
of all pertinent medical records and who provided a thorough 
rationale supported by the record.  Since service connection 
may not be based on a resort to pure speculation or even 
remote possibility, the Board concludes that the 
preponderance of the evidence is against a grant of service 
connection for a low back disorder.  See Obert, see also 38 
C.F.R.  § 3.102.  

The Board observes that the Veteran submitted medical text 
evidence explaining that Veterans suffer from chronic pain, 
which is a disease.  The Court has held that a medical 
article or treatise 'can provide important support when 
combined with an opinion of a medical professional' if the 
medical article or treatise evidence discussed generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least 'plausible 
causality' based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. 
App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 
(1998) (medical treatise evidence discussed generic 
relationships with a degree of certainty to establish a 
plausible causality of nexus).  Thus, medical treatise 
evidence can provide important support when combined with an 
opinion of a medical professional.  Mattern v. West, 12 Vet. 
App. 222, 228 (1999), see also Rucker v. Brown, 10 Vet. App. 
67, 73-74 (1997) (holding that evidence from scientific 
journal combined with doctor's statements was 'adequate to 
meet the threshold test of plausibility').  But, in this 
case, the article discussing chronic pain does not show 
causality between the Veteran's low back disorder and his 
active service.  The Board therefore finds that the article 
is of no probative value with respect to the etiology of the 
Veteran's low back disorder.  

The Board recognizes the Veteran's statements that his 
current low back disorder is related to active service.  As 
noted above, the Veteran has stated that he injured his back 
while performing his duties as a paratrooper.  The Board 
acknowledges that the personnel records show that the Veteran 
did participate in parachute jumping.  In addition, the 
Veteran's wife submitted a statement and explained that the 
Veteran had two bad jumps during active service and one in 
which he landed flat-footed and felt pain up his spine.  She 
stated that he experienced back pain due to those bad jumps 
during service.  The Board recognizes that lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, in this case, 
the Veteran and his wife are not providing statements related 
to a simple diagnosis or symptomatology, but are instead 
rendering an opinion as to the etiology of his disability.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is 
no indication in the record that the Veteran and his wife are 
physicians or other health care professionals.  Therefore, as 
laypersons, they are not competent to provide evidence that 
requires medical knowledge because they lack the requisite 
professional medical training, certification and expertise to 
present opinions regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  
Consequently, the Veteran's statements and his wife's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.  

In addition, the Board acknowledges that the Veteran stated 
that he injured his back during his service duties as a 
paratrooper and that he continued to experience pain since 
service.  In addition, as explained above, the Veteran's wife 
stated that the Veteran incurred pain during service and that 
it continued.  R.S. submitted a statement and explained that 
the Veteran experienced back pain for many years.  R.S. 
stated that the Veteran would constantly smell of salves and 
used pads for his lower back.  She stated that he used the 
salves all of his adult life.  As noted above, a lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  However, that same lay 
person is competent to provide evidence on the occurrence of 
observable symptoms during and following service.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  However, to establish 
continuity for a disability, supporting medical evidence of 
continuity of symptomatology is required.  See Voerth v. 
West, 13 Vet. App. 117, 120-121 (1999) (there must be medical 
evidence on file demonstrating a relationship between the 
Veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent).  Such evidence is 
lacking in this case.  Although the service treatment records 
are unavailable, there is no evidence of the continuity of 
symptomatology after separation from active service.  The 
first medical findings with respect to the Veteran's spine 
are dated in the 1980s, more than 30 years after the 
Veteran's separation from active service.  See Savage v. 
Gober, 10 Vet. App. 488 (1997) (in rendering a determination 
on the merits of a claim, the lack of evidence of treatment 
may bear on the credibility of the evidence of continuity).  
Although the Veteran explained that this pain continued since 
service and his wife and R.S. explained that the Veteran had 
experienced back pain for most of his adult life, there is 
still no accompanying medical evidence to demonstrate that he 
had a chronic disability since active service.  Furthermore, 
the most persuasive medical evidence of record could not 
associate the Veteran's current disability to active service 
without speculation due to the gap in time and the Veteran's 
post-service occupations as a truck driver and farmer.  
Therefore, any contentions by the Veteran that he experienced 
a chronic disability since active service are not considered 
credible in light of the lack of objective evidence of any 
such symptomatology for decades after service.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
Veteran).  Accordingly, service connection cannot be 
established by continuity of symptomatology.

Lastly, the Board notes that where a Veteran served 
continuously for 90 days or more during a period of war, or 
during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  There is no 
evidence that the Veteran had a diagnosis of arthritis within 
the first post-service year or for many years thereafter.  
Therefore, service connection on a presumptive basis is not 
warranted.

In sum, after considering the credibility and probative value 
of the evidence in this case, the Board finds the evidence 
against the Veteran's claim for service connection for a low 
back disorder to be more persuasive than the evidence in 
favor of the claim.  Although the Veteran currently has a 
disability and the Veteran and his wife reported that he had 
this condition since active service, the first post-service 
evidence of a low back disorder was not noted until the 
1980s, more than 30 years after separation from active 
service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994); see 
also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 
Furthermore, the August 2009 VA examiner, after physical 
examination and review of the claims file, opined that she 
could not resolve the issue without speculation due to the 
lack of medical treatment for many years following service 
and the Veteran's post-service occupations.  Thus, after 
careful consideration, the Board concludes that the clinical 
and objective medical evidence in this case is more accurate 
and far more probative than the statements of the Veteran, 
his wife, and R.S., offered more than 50 years after the 
Veteran's discharge from service.  See Curry, 7 Vet. App. at 
68.  

The Board has considered the benefit of the doubt doctrine; 
however, the preponderance of the evidence is against a grant 
of service connection for a low back disorder.  Thus, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal and the claim is denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III.	Neuropathy

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R.         § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Where a service-connected disability aggravates a 
nonservice-connected condition, a Veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R.  § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R.          
§ 3.310 in effect before the change, which version favors the 
claimant.  

The record reveals that the Veteran has specifically claimed 
entitlement to service connection for neuropathy on a 
secondary basis.  See March 2005 claim. However, the Board 
notes that VA has a duty to consider a claim under all 
theories of entitlement and that VA must fully and 
sympathetically develop a Veteran's claim to its optimum, 
which requires VA to determine all potential claims raised by 
the evidence, applying all relevant laws and regulations.  
Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  
Further, the RO has also adjudicated the Veteran's claim for 
service connection on a direct basis.  See November 2005 
rating decision.  Therefore, the Board will also consider 
service connection on a direct basis.

In consideration of the evidence of record under the laws and 
regulations as set forth above, the Board finds that 
entitlement to service connection for neuropathy is not 
warranted on a direct basis.  The medical evidence reveals 
that the Veteran has a current disability.  The private 
treatment records include several notations of peripheral 
neuropathy.  However, there is no evidence of neuropathy 
until many years after the Veteran's separation from active 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).

Furthermore, there is no medical evidence of record relating 
any currently existing neuropathy to active service.  Indeed, 
the only evidence of record relating the Veteran's disability 
to active service is the Veteran's own personal statements 
and those of his wife.  In addition, R.S. has stated that the 
Veteran has experienced leg pain for a long time.  The Board 
acknowledges that lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, in this case, the Veteran, his wife, and R.S. are 
not providing statements related to a simple diagnosis or 
symptomatology, but are instead rendering an opinion as to 
the etiology of his neuropathy.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  There is no indication in the record 
that the Veteran is a physician or other health care 
professional.  Therefore, as laypersons, they are not 
competent to provide evidence that requires medical knowledge 
because they lack the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  Therefore, the Veteran's 
statements and his wife's statements regarding etiology do 
not constitute competent medical evidence on which the Board 
can make a service connection determination.

As noted above, a lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  However, to establish continuity for a 
disability, supporting medical evidence of continuity of 
symptomatology is required.  See Voerth v. West, 13 Vet. App. 
117, 120-121 (1999).  Such evidence is lacking in this case.  
Indeed, the Veteran himself has not stated that his 
neuropathy began during active service, but instead has 
related his neuropathy to his low back disorder.  
Nevertheless, R.S. has stated that the Veteran has had leg 
pain for a long time.  Although the service treatment records 
are unavailable, there is no evidence of the continuity of 
symptomatology after separation from active service.  The 
first medical findings with respect to the Veteran's 
neuropathy are dated in the 1980s, more than 30 years after 
the Veteran's separation from active service.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  Furthermore, there is no 
medical evidence of record relating the Veteran's neuropathy 
to active service.  Therefore, any contentions that the 
Veteran experienced a chronic disability since active service 
are not considered credible in light of the lack of objective 
evidence of any such symptomatology for decades after 
service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  
Accordingly, service connection cannot be established by 
continuity of symptomatology.

With respect to the Veteran's claim of entitlement to service 
connection for neuropathy as secondary to a low back 
disorder, in consideration of the evidence of record under 
the laws and regulations as set forth above, the Board 
concludes that the Veteran's claim must be denied.  As shown 
above, the Board has denied entitlement to service connection 
for a low back disorder and, therefore, the threshold legal 
requirement of a service-connected disability has not been 
met.  Consequently, secondary service connection for 
neuropathy cannot be granted as a matter of law.  Cacalda v. 
Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not 
evidence, the appeal should be terminated for lack of legal 
merit or entitlement); Sabonis v. Brown, 6 Vet. App. 426 
(1994).

In summary, for the reasons set forth above, the Board finds 
that service connection for neuropathy is not warranted, on a 
direct or secondary basis. Because the preponderance of the 
evidence is against the Veteran's claim, the benefit of the 
doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for neuropathy is denied.  
See 38 U.S.C.A. § 5107(b) (West 2002);             38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2009). 


ORDER

Entitlement to service connection for a low back disorder is 
denied.  

Entitlement to service connection for neuropathy, to include 
as secondary to a low back disorder is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


